Judge Wilkinson :
I must dissent from the Court’s reversal of the Board’s action in 1450 C.D. 1975, wherein the Board awarded appellee the sum of $231,240.00 plus interest with respect to the borrow excavation.
I do not consider the equities to be in equipoise. Appellee’s claim for additional compensation is based on the appellant’s withholding the information it had that material on the job site did pass muster, whereas it had previously notified appellee that it did not. As the Board of Arbitration properly found, appellee cannot be expected to give ten days’ notice prior to beginning extra work when the claim is based on information which was withheld by appellant under circumstances found to constitute a constructive fraud. The knowledge of this wrongfully withheld informa*34tion came to appellee, as pointed ont by the majority, long after the completion of the work for which claim is made and was allowed by the Board.
Judge Blati joins in this dissent.